Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: TOMINAGA et al. (US 2003/0019561) is considered the closest prior art of record, teaching an ultrasonic bonding apparatus comprising a base stage 47, a first ultrasonic generation unit 11 and 13 that vibrates in a first direction, which would provide a first wave polarization, and a second ultrasonic generation unit 12 and 14 that vibrates in a second direction crossing the first direction, such that a third polarization is provided as a synthesis wave of the first and second waves, which would produce a third polarization (para. 35).  However, the third polarization (intersection of crossing ultrasonic waves) is provided on a plane above a location whereat two components are bonded (figs. 1-3).  SATO et al. (US 6,491,785) teaches an example of ultrasonic bonding via vibrating toward the laminate to be bonded (col. 1, lines 32-41; fig. 1), which is common in the art.  However, the prior art of record does not teach or fairly suggest an ultrasonic bonding apparatus claimed comprising a first and second ultrasonic generation units that vibrate in directions that cross one another, in one of which an electronic component can be seated, wherein a third polarization is provided on a plane on which a display panel seated on a stage can contact the electronic component seated in the second ultrasonic generation unit.


/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 18, 2021